Title: From Thomas Jefferson to Arthur S. Brockenbrough, 28 March 1821
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Mar. 28. 21.
The bearer mr Sully, a celebrated Portrait painter of Philadelphia calls to see the University, and as he is a judge, and will be questioned about it on his return I will request you to shew it to him advantageously.I am endeavoring to make as exact an estimate as possible of our past and future expences, beginning with April last when our previous funds had been used, we were in debt 10,000.D. & had not yet entered on the 60,000. for this I wish to know what a Tuscan base and cap costs you?What the Doric bases & caps & clscost?  and what the Ionic & Corinthian bases cost? as nearly as you can estimate them.I should be glad to know what your exact estimate of the Library is as nearly as you can come, I mean the exact sum, not a round one; because we had better add a round allowance for errors on the whole, than for each article by itself. if you can note these things readily while mr Sully walks about to amuse himself I would be glad to recieve them by him. if not, I will send for it tomorrow. I shall be with you the first quite warm day. friendly salutations.Th: Jefferson